Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-30 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 05/19/2022 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11, 14-27, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 2022/0124768 A1 to Frenne et al. (hereinafter “Frenne”) in view of WO 2022/006849 (see attached translation) to Wang et al. (hereinafter “Wang”)

Regarding Claim 1, Frenne teaches A method for wireless communications at a first user equipment (UE), comprising: (Figure 1, illustrates a UE)
 receiving a codepoint configuration for a point to multipoint transmission scheme that indicates a plurality of codepoint indexes and a plurality of configurations. ([0136], discloses an RRC configuration parameter (i.e. codepoint configuration) that maps each codepoint (i.e. codepoint index) of the TCI field in DCI to a number of repetitions and may additionally configure the mapping order of activated TCI states (i.e. configurations) to PDSCH repetitions. [0035], further discloses a first subset of the codepoints can be associated with individual TCI states and a second subset of the codepoints can be associated with combinations of individual TCI states. [0134] and Table 6 further illustrates an association between TCI state indicator bit value in DCI (i.e. codepoint index) with a TCI state (i.e. configuration) associated with a particular repetition. The content of Table 6 (in italics) can be configured by RRC and/or MAC CE, then a two-bit DCI field (as used in this example) selects a row in the table. [0113], discloses each configured TCI state contains parameters for the QCL associations between source RS and target RS (i.e. configuration))
 
receiving a control message that schedules a shared data channel transmission for at least one UE of a UE group comprising a plurality of UEs including the first UE, ([0091], discloses the base station (e.g., gNB) transmits downlink control information (DCI) over PDCCH that indicates which UE is scheduled to receive data in that slot, as well as which RBs will carry that data. A UE first detects and decodes DCI and, if the DCI includes DL scheduling information for the UE, receives the corresponding PDSCH (i.e. shared data channel transmission) based on the DL scheduling information. [0146], discloses the network can configure multiple UEs (i.e. UE group) with the same offset value and schedule the multiple UEs using primary PDSCH resources that are adjacent in the frequency domain.) the control message comprising a first codepoint index of the plurality of codepoint indexes; ([0136], discloses codepoint of the TCI field in DCI) 
identifying a transmission configuration to apply for receiving the shared data channel transmission based at least in part on the mapping and the first codepoint index; and ([0134] and Table 6, discloses Alternately, in order to give the network scheduler more flexibility in selecting multiple sources (e.g., TRPs) to be used in the PDSCH repetitions, the selected active TCI state (i.e. identifying a transmission configuration) can be indicated in the scheduling DCI for the PDSCH repetitions. In other words, the DCI can select among the activated TCI states when scheduling the PDSCH with repetition. Table 6 below shows an exemplary arrangement where the set of active states for PDSCH repetitions (e.g., TCI states 0-3) can be configured by RRC or MAC CE, but the assignment of individual active TCI states to individual PDSCH repetitions is provided by DCI on PDCCH. In this example, a two-bit DCI field (i.e. code point index) selects a table row that has a specific assignment of the four active TCI states to four PDSCH repetitions transmitted by four different sources (e.g., TRPs or beams). In other words, the content of Table 6 (in italics) can be configured by RRC and/or MAC CE, then a two-bit DCI field (as used in this example) selects a row in the table.)
receiving the shared data channel transmission in accordance with the identified transmission configuration. ([0091], discloses the base station (e.g., gNB) transmits downlink control information (DCI) over PDCCH that indicates which UE is scheduled to receive data in that slot, as well as which RBs will carry that data. A UE first detects and decodes DCI and, if the DCI includes DL scheduling information for the UE, receives the corresponding PDSCH (i.e. shared data channel transmission) based on the DL scheduling information
Frenne discloses the UE receiving a codepoint configuration via RRC that maps a plurality of code point indexes to a plurality of configurations, but does not explicitly teach mapping between a plurality of codepoint indexes, a plurality of multicast configurations, and a plurality of unicast configurations; identifying a transmission configuration that is one of a first multicast configuration of the plurality of multicast configurations or a first unicast configuration of the plurality of unicast configurations.
However, in a similar field of endeavor, Wang discloses in [0118]-[0121], discloses In the above solution, the first TCI state list may also be referred to as a PDSCH TCI state list, and the PDSCH TCI state list includes at least one PDSCH TCI state identifier, where the PDSCH TCI state refers to a TCI state for receiving a PDSCH or a TCI state for determining a receiving beam of the PDSCH. In this embodiment of this application, in order to enable the terminal device to distinguish the TCI state identifier of the MBS service and the TCI state identifier of the unicast service, the terminal device may be implemented by any one of the two solutions. Scheme A: The at least one TCI state identifier is selected in a first number range in a common number range, and a second number range in the common number range is used to determine a TCI state identifier of a unicast service. Here, a TCI state identification range (ie, a first number range) is reserved for the MBS service by means of a protocol specification or a network side. For example, the current TCI state identification range (ie, the common number range) is {0, 1, 2. N}, the protocol specification or the network side reserves a TCI state identification range (ie, the first number range) from the range as {0, 1, 2. K}, specifically used for MBS services (i.e. TCI state configurations reserved for multicast). Further, the remaining TCI state identification range (ie, the second number range) is {k +1, k+2, k +3. N} may be used for unicast traffic (i.e. TCI state configurations reserved for unicast).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Frenne to include the above limitations as suggested by Wang, so that service transmission efficiency can be effectively improved as indicated in [0081] of Wang.




Regarding Claim 2, Frenne/Wang teaches The method of claim 1, wherein receiving the codepoint configuration comprises: 
Frenne/Wang further teaches receiving a first codepoint mapping configuration that maps a first subset of the plurality of codepoint indexes to the plurality of multicast configurations; and receiving a second codepoint mapping configuration that maps each of the plurality of codepoint indexes to a respective unicast configuration of the plurality of unicast configurations. (Frenne, [0136], discloses an RRC configuration parameter (i.e. codepoint configuration) that maps each codepoint (i.e. codepoint index) of the TCI field in DCI to a number of repetitions and may additionally configure the mapping order of activated TCI states (i.e. configurations) to PDSCH repetitions. Wang, [0121], discloses a TCI state identification range (ie, a first number range) is reserved for the MBS service by means of a protocol specification or a network side. For example, the current TCI state identification range (ie, the common number range) is {0, 1, 2. N}, the protocol specification or the network side reserves a TCI state identification range (ie, the first number range) from the range as {0, 1, 2. K}, specifically used for MBS services. Further, the remaining TCI state identification range (ie, the second number range) is {k +1, k+2, k +3. N} may be used for unicast traffic. [0117], further discloses the terminal device receives configuration information via RRC from the network device) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 3, Frenne/Wang teaches The method of claim 2, wherein identifying the transmission configuration comprises: 
Frenne/Wang further teaches identifying that the transmission configuration is the first multicast configuration based at least in part on the first codepoint index occurring within the first subset of the plurality of codepoint indexes. (Frenne, [0136], discloses an RRC configuration parameter (i.e. codepoint configuration) that maps each codepoint (i.e. codepoint index) of the TCI field in DCI to a number of repetitions and may additionally configure the mapping order of activated TCI states (i.e. configurations) to PDSCH repetitions. Wang, [0136]-[0138], discloses The terminal device determines, based on the TCI state identifier corresponding to the N TCI states, whether the N TCI states activated by the second MAC CE are the PDSCH TCI state of the MBS service, or the PDSCH TCI state of the unicast service (i.e. identifying that the transmission configuration is the first multicast configuration). Here, it should be noted that the TCI state identifier of the MBS service and the TCI state identifier of the unicast service are distinguished (refer to "Scheme A"), and the TCI state identifier may be used to determine whether the corresponding TCI state is the PDSCH TCI state of the MBS service, or the PDSCH TCI state of the unicast service. In one example, the first number range in the common number range is dedicated to the MBS service, the second number range in the common number range is dedicated to the unicast service, the first number range and the second number range are not overlapped, and if the TCI state identifier of the TCI state activated by the second MAC CE belongs to the first number range, the second MAC CE activates the PDCCH TCI state of the MBS service (ie, the MBS PDCCH TCI state).. If the TCI state identifier of the TCI state activated by the second MAC CE belongs to the second number range, the second MAC CE activates the PDCCH TCI state (ie, the unicast PDCCH TCI state) of the unicast service. Examiner notes that even though the translation indicates PDCCH TCI state, the concepts applied by Wang are applicable to both PDCCH TCI states and PDSCH TCI states) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 4, Frenne/Wang teaches The method of claim 2, wherein identifying the transmission configuration further comprises: 
Frenne/Wang further teaches identifying that the transmission configuration is the first unicast configuration based at least in part on the first codepoint index occurring outside of the first subset of the plurality of codepoint indexes. (Frenne, [0136], discloses an RRC configuration parameter (i.e. codepoint configuration) that maps each codepoint (i.e. codepoint index) of the TCI field in DCI to a number of repetitions and may additionally configure the mapping order of activated TCI states (i.e. configurations) to PDSCH repetitions. Wang, [0136]-[0138], discloses The terminal device determines, based on the TCI state identifier corresponding to the N TCI states, whether the N TCI states activated by the second MAC CE are the PDSCH TCI state of the MBS service, or the PDSCH TCI state of the unicast service (i.e. identifying that the transmission configuration is the first unicast configuration). Here, it should be noted that the TCI state identifier of the MBS service and the TCI state identifier of the unicast service are distinguished (refer to "Scheme A"), and the TCI state identifier may be used to determine whether the corresponding TCI state is the PDSCH TCI state of the MBS service, or the PDSCH TCI state of the unicast service. In one example, the first number range in the common number range is dedicated to the MBS service, the second number range in the common number range is dedicated to the unicast service, the first number range and the second number range are not overlapped, and if the TCI state identifier of the TCI state activated by the second MAC CE belongs to the first number range, the second MAC CE activates the PDCCH TCI state of the MBS service (ie, the MBS PDCCH TCI state).. If the TCI state identifier of the TCI state activated by the second MAC CE belongs to the second number range, the second MAC CE activates the PDCCH TCI state (ie, the unicast PDCCH TCI state) of the unicast service. Examiner notes that even though the translation indicates PDCCH TCI state, the concepts applied by Wang are applicable to both PDCCH TCI states and PDSCH TCI states) Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 5, Frenne/Wang teaches The method of claim 1, wherein receiving the shared data channel transmission comprises:
Frenne further teaches receiving the shared data channel transmission in accordance with a parameter indicated by the identified transmission configuration. ([0091], discloses the base station (e.g., gNB) transmits downlink control information (DCI) over PDCCH that indicates which UE is scheduled to receive data in that slot, as well as which RBs will carry that data. A UE first detects and decodes DCI and, if the DCI includes DL scheduling information for the UE, receives the corresponding PDSCH (i.e. shared data channel transmission) based on the DL scheduling information. [0113], discloses each configured TCI state contains parameters for the QCL associations between source RS (e.g., CSI-RS or SS/PBCH) and target RS (e.g., PDSCH/PDCCH DMRS ports)


Regarding Claim 6, Frenne/Wang teaches The method of claim 5, wherein Frenne further teaches the parameter comprises a transmission configuration indicator state, a resource allocation, a modulation and coding scheme, a precoding matrix indicator, or any combination thereof. ([0115], discloses TCI states configured for PDSCH)

Regarding Claim 7, Frenne/Wang teaches The method of claim 1, wherein receiving the control message comprises:
Frenne further teaches receiving the control message comprising the first codepoint index in a field having a bit width that is determined based at least in part on a first number of codepoint indexes of the plurality of codepoint indexes that correspond to the plurality of multicast configurations, a second number of codepoint indexes of the plurality of codepoint indexes that correspond to the plurality of unicast configurations, or both. ([0137], discloses the TCI field of DCI is 0 or 3, depending on whether the higher layer parameter tci-PresentInDCI is enabled. Hence, a total of eight TCI codepoint values can be indicated with this three-bit field. [0212], further discloses increasing the number of bits in DCI for selecting active TCI states in order to accommodate more transmission hypotheses))
Regarding Claim 8, Frenne/Wang teaches The method of claim 1, wherein Frenne further teaches receiving the control message comprises: receiving the control message comprising the first codepoint index in a field having a bit width that is determined based at least in part on the mapping indicating an association between a respective codepoint index of the plurality of codepoint indexes and a respective index value of a plurality of index values. (Table 6 and [0135], discloses two bit DCI value (i.e. codepoint index) involving four TRPs (i.e. each TRP associated with a respective index value), each assigned a different active TCI state)

Regarding Claim 9, Frenne/Wang teaches The method of claim 8, wherein Frenne further teaches receiving the codepoint configuration comprises: receiving the codepoint configuration that indicates the association. ([0136], discloses an RRC configuration parameter (i.e. codepoint configuration) that maps each codepoint (i.e. codepoint index) of the TCI field in DCI to a number of repetitions and may additionally configure the mapping order of activated TCI states (i.e. configurations) to PDSCH repetitions, as illustrated in Table 6)

Regarding Claim 10, Frenne/Wang teaches The method of claim 8, wherein Frenne further teaches the association is determined based at least in part on an ascending order or a descending order of parameters indicated in the codepoint configuration. ([0135] and Table 6, illustrates an order of repetitions and corresponding TCI state for a TCI state indicator bit value in DCI)

Regarding Claim 11, Frenne/Wang teaches The method of claim 8, wherein Frenne further teaches the association is determined based at least in part on an ascending order or a descending order of identifiers of one or more parameters indicated in the codepoint configuration. ([0135] and Table 6, illustrates an order of repetitions and corresponding TCI state for a TCI state indicator bit value in DCI)

Regarding Claim 14, Frenne/Wang teaches The method of claim 1, further comprising: Wang further teaches receiving an indication of a subgroup of the UE group to which the first UE belongs, wherein the identifying which of the first multicast configuration or the first unicast configuration to apply is based at least in part on the first UE being in the subgroup. ([0068]-[0069], discloses a SC-MCCH that transmits only one message (ie, SCPTM configuration), and the message is used to configure the configuration information of the SC-PTM.. The configuration information of the SC-PTM includes: a temporary mobile group identity (TMGI), a session ID, a group RNTI (group RNTI, a G-RNTI) (i.e. indication of subgroup), discontinuous reception(DRX) configuration information, and SC-PTM service information of a neighboring cell. [0130], further discloses If the second DCI is scrambled by the G-RNTI, the terminal device determines that the N TCI states activated by the second MAC CE are PDSCH TCI states of the MBS service (i.e. determining multicast configuration based on the DCI being scrambled by the G-RNTI) 
Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 15, Frenne/Wang teaches The method of claim 1, wherein Frenne further teaches receiving the control message comprises: receiving a new data indicator field in the control message, wherein the identifying which of the first multicast configuration or the first unicast configuration to apply is based at least in part on a value of the new data indicator field. ([0165], discloses the time and frequency resources, spatial relation (or TCI state), RV version, and/or DMRS ports for the first PDSCH (or PUSCH) transmission can be indicated by bit fields in the DCI used to schedule the PDSCH/PUSCH repetitions)

Regarding Claim 16, Frenne/Wang teaches The method of claim 1, wherein receiving the control message comprises: 
Frenne/Wang further teaches receiving a group-common control message with a cyclic redundancy check scrambled by a group-common radio network temporary identifier corresponding to the UE group, the group-common control message scheduling a group-common shared data channel transmission that is scrambled with the group-common radio network temporary identifier, wherein the control message comprises the group-common control message and the shared data channel transmission comprises the group-common shared data channel transmission. (Frenne, [0093], discloses a DCI (i.e. group common control message) includes a payload complemented with a Cyclic Redundancy Check (CRC) of the payload data. Since DCI is sent on PDCCH that is received by multiple UEs, an identifier of the targeted UE needs to be included. In NR, this is done by scrambling the CRC with a Radio Network Temporary Identifier (RNTI) assigned to the UE. Wang, [0130], discloses If the second DCI is scrambled by the G-RNTI (i.e. group-common radio network temporary identifier), the terminal device determines that the N TCI states activated by the second MAC CE are PDSCH TCI states of the MBS service)
Examiner maintains same motivation to combine as indicated in Claim 1 above.

Regarding Claim 17, Frenne/Wang teaches A method for wireless communications at a base station, comprising: (Figure 1, illustrates a base station, enB)
transmitting a codepoint configuration for a point to multipoint transmission scheme that indicates a mapping between a plurality of codepoint indexes and a plurality of configurations; ([0136], discloses an RRC configuration parameter (i.e. codepoint configuration) that maps each codepoint (i.e. codepoint index) of the TCI field in DCI to a number of repetitions and may additionally configure the mapping order of activated TCI states (i.e. configurations) to PDSCH repetitions. [0035], further discloses a first subset of the codepoints can be associated with individual TCI states and a second subset of the codepoints can be associated with combinations of individual TCI states. [0134] and Table 6 further illustrates an association between TCI state indicator bit value in DCI (i.e. codepoint index) with a TCI state (i.e. configuration) associated with a particular repetition. The content of Table 6 (in italics) can be configured by RRC and/or MAC CE, then a two-bit DCI field (as used in this example) selects a row in the table. [0113], discloses each configured TCI state contains parameters for the QCL associations between source RS and target RS (i.e. configuration))
 
transmitting a control message that schedules a shared data channel transmission for a UE group comprising a plurality of UEs, ([0091], discloses the base station (e.g., gNB) transmits downlink control information (DCI) over PDCCH that indicates which UE is scheduled to receive data in that slot, as well as which RBs will carry that data. A UE first detects and decodes DCI and, if the DCI includes DL scheduling information for the UE, receives the corresponding PDSCH (i.e. shared data channel transmission) based on the DL scheduling information. [0146], discloses the network can configure multiple UEs (i.e. UE group) with the same offset value and schedule the multiple UEs using primary PDSCH resources that are adjacent in the frequency domain.) the control message comprising a first codepoint index of the plurality of codepoint indexes indicating a transmission configuration; ([0136], discloses codepoint of the TCI field in DCI, where each codepoint is associated with a particular TCI state and repetition as illustrated in Table 6) and 
transmitting the shared data channel transmission in accordance with the indicated transmission configuration. ([0091], discloses the base station (e.g., gNB) transmits downlink control information (DCI) over PDCCH that indicates which UE is scheduled to receive data in that slot, as well as which RBs will carry that data. A UE first detects and decodes DCI and, if the DCI includes DL scheduling information for the UE, receives the corresponding PDSCH (i.e. shared data channel transmission) based on the DL scheduling information.

Frenne discloses the base station transmitting a codepoint configuration via RRC that maps a plurality of code point indexes to a plurality of configurations, but does not explicitly teach mapping between a plurality of codepoint indexes, a plurality of multicast configurations, and a plurality of unicast configurations; a first codepoint index indicating a transmission configuration that is one of a first multicast configuration of the plurality of multicast configurations or a first unicast configuration of the plurality of unicast configurations.
However, in a similar field of endeavor, Wang discloses in [0118]-[0121], discloses In the above solution, the first TCI state list may also be referred to as a PDSCH TCI state list, and the PDSCH TCI state list includes at least one PDSCH TCI state identifier, where the PDSCH TCI state refers to a TCI state for receiving a PDSCH or a TCI state for determining a receiving beam of the PDSCH. In this embodiment of this application, in order to enable the terminal device to distinguish the TCI state identifier of the MBS service and the TCI state identifier of the unicast service, the terminal device may be implemented by any one of the two solutions. Scheme A: The at least one TCI state identifier is selected in a first number range in a common number range, and a second number range in the common number range is used to determine a TCI state identifier of a unicast service. Here, a TCI state identification range (ie, a first number range) is reserved for the MBS service by means of a protocol specification or a network side. For example, the current TCI state identification range (ie, the common number range) is {0, 1, 2. N}, the protocol specification or the network side reserves a TCI state identification range (ie, the first number range) from the range as {0, 1, 2. K}, specifically used for MBS services (i.e. TCI state configurations reserved for multicast). Further, the remaining TCI state identification range (ie, the second number range) is {k +1, k+2, k +3. N} may be used for unicast traffic (i.e. TCI state configurations reserved for unicast).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Frenne to include the above limitations as suggested by Wang, so that service transmission efficiency can be effectively improved as indicated in [0081] of Wang.

Claims 18-27 are rejected for having the same limitations as claims 2-11, respectively, except the claims are in base station method perspective

Regarding Claim 29, Frenne teaches An apparatus for wireless communications at a first user equipment (UE), comprising:  (Figure 13 and [0300], illustrates a UE)
a processor; memory coupled to the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: (Figure 13 and [0301], discloses the UE comprising a processor and program memory)

receive a codepoint configuration for a point to multipoint transmission scheme that indicates a plurality of codepoint indexes and a plurality of configurations. ([0136], discloses an RRC configuration parameter (i.e. codepoint configuration) that maps each codepoint (i.e. codepoint index) of the TCI field in DCI to a number of repetitions and may additionally configure the mapping order of activated TCI states (i.e. configurations) to PDSCH repetitions. [0035], further discloses a first subset of the codepoints can be associated with individual TCI states and a second subset of the codepoints can be associated with combinations of individual TCI states. [0134] and Table 6 further illustrates an association between TCI state indicator bit value in DCI (i.e. codepoint index) with a TCI state (i.e. configuration) associated with a particular repetition. The content of Table 6 (in italics) can be configured by RRC and/or MAC CE, then a two-bit DCI field (as used in this example) selects a row in the table. [0113], discloses each configured TCI state contains parameters for the QCL associations between source RS and target RS (i.e. configuration))
 
receive a control message that schedules a shared data channel transmission for at least one UE of a UE group comprising a plurality of UEs including the first UE, ([0091], discloses the base station (e.g., gNB) transmits downlink control information (DCI) over PDCCH that indicates which UE is scheduled to receive data in that slot, as well as which RBs will carry that data. A UE first detects and decodes DCI and, if the DCI includes DL scheduling information for the UE, receives the corresponding PDSCH (i.e. shared data channel transmission) based on the DL scheduling information. [0146], discloses the network can configure multiple UEs (i.e. UE group) with the same offset value and schedule the multiple UEs using primary PDSCH resources that are adjacent in the frequency domain.) the control message comprising a first codepoint index of the plurality of codepoint indexes; ([0136], discloses codepoint of the TCI field in DCI) 
identify a transmission configuration to apply for receiving the shared data channel transmission based at least in part on the mapping and the first codepoint index; and ([0134] and Table 6, discloses Alternately, in order to give the network scheduler more flexibility in selecting multiple sources (e.g., TRPs) to be used in the PDSCH repetitions, the selected active TCI state (i.e. identifying a transmission configuration) can be indicated in the scheduling DCI for the PDSCH repetitions. In other words, the DCI can select among the activated TCI states when scheduling the PDSCH with repetition. Table 6 below shows an exemplary arrangement where the set of active states for PDSCH repetitions (e.g., TCI states 0-3) can be configured by RRC or MAC CE, but the assignment of individual active TCI states to individual PDSCH repetitions is provided by DCI on PDCCH. In this example, a two-bit DCI field (i.e. code point index) selects a table row that has a specific assignment of the four active TCI states to four PDSCH repetitions transmitted by four different sources (e.g., TRPs or beams). In other words, the content of Table 6 (in italics) can be configured by RRC and/or MAC CE, then a two-bit DCI field (as used in this example) selects a row in the table.)
receive the shared data channel transmission in accordance with the identified transmission configuration. ([0091], discloses the base station (e.g., gNB) transmits downlink control information (DCI) over PDCCH that indicates which UE is scheduled to receive data in that slot, as well as which RBs will carry that data. A UE first detects and decodes DCI and, if the DCI includes DL scheduling information for the UE, receives the corresponding PDSCH (i.e. shared data channel transmission) based on the DL scheduling information
Frenne discloses the UE receiving a codepoint configuration via RRC that maps a plurality of code point indexes to a plurality of configurations, but does not explicitly teach mapping between a plurality of codepoint indexes, a plurality of multicast configurations, and a plurality of unicast configurations; identifying a transmission configuration that is one of a first multicast configuration of the plurality of multicast configurations or a first unicast configuration of the plurality of unicast configurations.
However, in a similar field of endeavor, Wang discloses in [0118]-[0121], discloses In the above solution, the first TCI state list may also be referred to as a PDSCH TCI state list, and the PDSCH TCI state list includes at least one PDSCH TCI state identifier, where the PDSCH TCI state refers to a TCI state for receiving a PDSCH or a TCI state for determining a receiving beam of the PDSCH. In this embodiment of this application, in order to enable the terminal device to distinguish the TCI state identifier of the MBS service and the TCI state identifier of the unicast service, the terminal device may be implemented by any one of the two solutions. Scheme A: The at least one TCI state identifier is selected in a first number range in a common number range, and a second number range in the common number range is used to determine a TCI state identifier of a unicast service. Here, a TCI state identification range (ie, a first number range) is reserved for the MBS service by means of a protocol specification or a network side. For example, the current TCI state identification range (ie, the common number range) is {0, 1, 2. N}, the protocol specification or the network side reserves a TCI state identification range (ie, the first number range) from the range as {0, 1, 2. K}, specifically used for MBS services (i.e. TCI state configurations reserved for multicast). Further, the remaining TCI state identification range (ie, the second number range) is {k +1, k+2, k +3. N} may be used for unicast traffic (i.e. TCI state configurations reserved for unicast).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Frenne to include the above limitations as suggested by Wang, so that service transmission efficiency can be effectively improved as indicated in [0081] of Wang.


Regarding Claim 30, Frenne teaches  An apparatus for wireless communications at a base station, comprising:  (Figure 14 and [0313], illustrates a network node such as a base station)
a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: (Figure 14 and [0315], discloses the base station comprising a processor and program memory)
transmit a codepoint configuration for a point to multipoint transmission scheme that indicates a mapping between a plurality of codepoint indexes and a plurality of configurations; ([0136], discloses an RRC configuration parameter (i.e. codepoint configuration) that maps each codepoint (i.e. codepoint index) of the TCI field in DCI to a number of repetitions and may additionally configure the mapping order of activated TCI states (i.e. configurations) to PDSCH repetitions. [0035], further discloses a first subset of the codepoints can be associated with individual TCI states and a second subset of the codepoints can be associated with combinations of individual TCI states. [0134] and Table 6 further illustrates an association between TCI state indicator bit value in DCI (i.e. codepoint index) with a TCI state (i.e. configuration) associated with a particular repetition. The content of Table 6 (in italics) can be configured by RRC and/or MAC CE, then a two-bit DCI field (as used in this example) selects a row in the table. [0113], discloses each configured TCI state contains parameters for the QCL associations between source RS and target RS (i.e. configuration))
 
transmit a control message that schedules a shared data channel transmission for a UE group comprising a plurality of UEs, ([0091], discloses the base station (e.g., gNB) transmits downlink control information (DCI) over PDCCH that indicates which UE is scheduled to receive data in that slot, as well as which RBs will carry that data. A UE first detects and decodes DCI and, if the DCI includes DL scheduling information for the UE, receives the corresponding PDSCH (i.e. shared data channel transmission) based on the DL scheduling information. [0146], discloses the network can configure multiple UEs (i.e. UE group) with the same offset value and schedule the multiple UEs using primary PDSCH resources that are adjacent in the frequency domain.) the control message comprising a first codepoint index of the plurality of codepoint indexes indicating a transmission configuration; ([0136], discloses codepoint of the TCI field in DCI, where each codepoint is associated with a particular TCI state and repetition as illustrated in Table 6) and 
transmit the shared data channel transmission in accordance with the indicated transmission configuration. ([0091], discloses the base station (e.g., gNB) transmits downlink control information (DCI) over PDCCH that indicates which UE is scheduled to receive data in that slot, as well as which RBs will carry that data. A UE first detects and decodes DCI and, if the DCI includes DL scheduling information for the UE, receives the corresponding PDSCH (i.e. shared data channel transmission) based on the DL scheduling information.

Frenne discloses the base station transmitting a codepoint configuration via RRC that maps a plurality of code point indexes to a plurality of configurations, but does not explicitly teach mapping between a plurality of codepoint indexes, a plurality of multicast configurations, and a plurality of unicast configurations; a first codepoint index indicating a transmission configuration that is one of a first multicast configuration of the plurality of multicast configurations or a first unicast configuration of the plurality of unicast configurations.
However, in a similar field of endeavor, Wang discloses in [0118]-[0121], discloses In the above solution, the first TCI state list may also be referred to as a PDSCH TCI state list, and the PDSCH TCI state list includes at least one PDSCH TCI state identifier, where the PDSCH TCI state refers to a TCI state for receiving a PDSCH or a TCI state for determining a receiving beam of the PDSCH. In this embodiment of this application, in order to enable the terminal device to distinguish the TCI state identifier of the MBS service and the TCI state identifier of the unicast service, the terminal device may be implemented by any one of the two solutions. Scheme A: The at least one TCI state identifier is selected in a first number range in a common number range, and a second number range in the common number range is used to determine a TCI state identifier of a unicast service. Here, a TCI state identification range (ie, a first number range) is reserved for the MBS service by means of a protocol specification or a network side. For example, the current TCI state identification range (ie, the common number range) is {0, 1, 2. N}, the protocol specification or the network side reserves a TCI state identification range (ie, the first number range) from the range as {0, 1, 2. K}, specifically used for MBS services (i.e. TCI state configurations reserved for multicast). Further, the remaining TCI state identification range (ie, the second number range) is {k +1, k+2, k +3. N} may be used for unicast traffic (i.e. TCI state configurations reserved for unicast).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Frenne to include the above limitations as suggested by Wang, so that service transmission efficiency can be effectively improved as indicated in [0081] of Wang.




Claim(s) 12-13, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Frenne/Wang in view of US 2022/0015082 (provisional application no. 63/049,403, field on July 8, 2020) to Farag et al. (hereinafter “Farag”)

Regarding Claim 12, Frenne/Wang teaches The method of claim 1, wherein receiving the codepoint configuration comprises: 
 Frenne/Wang teaches receiving the codepoint configuration indicating a unicast value corresponding to a second codepoint index value of the plurality of codepoint indexes  (Frenne, [0136], discloses an RRC configuration parameter (i.e. codepoint configuration) that maps each codepoint (i.e. codepoint index) of the TCI field in DCI to a number of repetitions and may additionally configure the mapping order of activated TCI states (i.e. configurations) to PDSCH repetitions. Wang further discloses in [0118]-[0121], the remaining TCI state identification range (ie, the second number range) is {k +1, k+2, k +3. N} may be used for unicast traffic (i.e. TCI state configurations reserved for unicast).
Frenne/Wang does not explicitly teach a null value corresponding to a third codepoint index value of the plurality of codepoint indexes.
However, in a similar field of endeavor, Farag, [0142], discloses a TCI DCI is a downlink control channel transmission on a PDCCH channel carrying beam indication information e.g., TCI state information to one or multiple UEs. [0144], further discloses a UE can transmit HARQ-ACK feedback in response to a TCI DCI. [0394]-[0395], discloses In one example 2.5.3, the HARQ-ACK feedback can be disabled by indication through the TCI DCI. In one example 2.5.3.1, a “TCI DCI HARQ_feedback timing indicator” codepoint can indicate that HARQ-ACK feedback is disabled. For example, codepoint zero (i.e. null value) can indicate that HARQ-ACK feedback is disabled.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Frenne/Wang to include the above limitations as suggested by Farag, to improve efficiency of beam management as indicated in [0106] of Farag.

Regarding Claim 13, Frenne/Wang/Farag teaches The method of claim 12, further comprising: 
Frenne further teaches receiving a second control message that schedules a second shared data channel transmission for the UE group; (([0091], discloses the base station (e.g., gNB) transmits downlink control information (DCI) over PDCCH that indicates which UE is scheduled to receive data in that slot, as well as which RBs will carry that data. A UE first detects and decodes DCI and, if the DCI includes DL scheduling information for the UE, receives the corresponding PDSCH (i.e. shared data channel transmission) based on the DL scheduling information. [0116], discloses each DCI, which indicates that a plurality of DCI may be transmitted to the UE) and 
Farag further teaches determining to refrain from receiving the second shared data channel transmission or from transmitting acknowledgment feedback for the second shared data channel transmission based at least in part on a second codepoint index included in the second control message having the third codepoint index value. ([0394]-[0395], discloses In one example 2.5.3, the HARQ-ACK feedback can be disabled by indication through the TCI DCI. In one example 2.5.3.1, a “TCI DCI HARQ_feedback timing indicator” codepoint can indicate that HARQ-ACK feedback is disabled. For example, codepoint zero (i.e. null value) can indicate that HARQ-ACK feedback is disabled) Examiner maintains same motivation to combine as indicated in Claim 12 above.

Claim 28 is rejected for having the same limitations as Claim 12, except the claim is in base station perspective.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477